Citation Nr: 0116184	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  94-30 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim for a 
disability rating in excess of 20 percent for his service-
connected lumbosacral strain.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in June 
1996, and again in December 1998, it was remanded to the RO 
for further development, which has been accomplished.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's lumbosacral strain is currently manifested 
by low back pain with slight spasm and flare-ups three to 
four times per week, but with no evidence of loss of lateral 
spine motion.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the veteran's lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.71a, Diagnostic Code 5295 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation. 
By virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
needed to substantiate his claims.  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, and, in fact, it appears that 
all evidence identified by the appellant relative to his 
claim has been obtained and associated with the claims 
folder.  Indeed, in December 1998 the RO sent the veteran a 
letter requesting that he "identify any sources of recent 
pertinent medical treatment for your service connected 
lumbosacral strain."  He was instructed to submit this 
evidence as soon as possible, preferably within 60 days.  
However, to date no response has been received from the 
veteran.  Multiple VA examinations were conducted, including 
examinations as recently as August 1999, and copies of all of 
these reports have been associated with the veteran's claims 
file.  On his substantive appeal, received by VA in December 
1992, the veteran indicated that he did not wish to testify 
either before an RO hearing officer or before a Board Member.  
No additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Therefore, the Board finds that there is no indication that 
there are any relevant outstanding medical records to be 
procured.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for a neuropsychiatric disorder.  The Board 
concludes that the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and multiple letters have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been implemented.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

Evidence relevant to the current level of severity of the 
veteran's lumbosacral strain includes the report of a VA 
neurological examination conducted in January 1992.  At the 
time of this examination, the veteran complained of 
persistent but intermittent back pain ever since the time of 
a low back injury in service in 1969.  He indicated that this 
pain occurred on average three to four times per year.  He 
indicted that he had been able to work throughout this time 
as a plastic bottle utility packer, but had lost 
approximately 78 days in 1991 due to his back pain.  He 
stated that he had never had any back pain radiating into the 
legs or any numbness, bowel or bladder symptoms.  He 
indicated that treatment for his back pain consisted of the 
use of Motrin, physical therapy, and a TENS unit.

On physical examination, the veteran was noted to have 
tightness in the paraspinal muscles bilaterally.  Straight 
leg raising was negative in the sitting and supine positions.  
No muscle atrophy was noted in the quadriceps or calf 
muscles, and the veteran's gait was normal.  There was no 
sensory abnormality to pinprick or light touch, and motor 
testing revealed no weakness of the dorsiflexion of the ankle 
or great toe in either foot.  He had normal strength of the 
ankle, plantar flexions as well as quadriceps, hip abductors 
and adductors.  Reflexes were 2+ and symmetrical at the knees 
and ankles, and the veteran had no Babinski signs.  The 
examiner diagnosed a history of lumbar strain related to back 
trauma.  She indicated that this had recently been aggravated 
perhaps from symptoms of arthritic changes as he did have a 
first degree spondylolisthesis at the L5-S1 interspace.  
However, he had no evidence of nerve root impingement, either 
on computed axial tomography (CAT) scan or on neurological 
examination.


Also of record is a statement dated in April 1993 from Harry 
M. Cole, M.D., a physician at Genesee Valley Orthopaedic 
Associates, P.C.  In this statement, Dr. Cole indicated that 
he first treated the veteran for complains of ongoing low 
back pain in June 1992.  He indicated that the veteran had 
undergone some physiotherapy at the Buffalo VA Medical Center 
(VAMC), where he had reportedly been diagnosed as suffering 
from a musculoligamentous lumbar strain.  Dr. Cole indicated 
that the veteran's physiotherapy had helped diminish the 
veteran's pain somewhat, but the pain returned after 
cessation of this physiotherapy.  He continued to have some 
local tenderness and muscle spasm in his back, with limited 
motion.  He was again started on physiotherapy in February 
1993, with the hope that it would again relieve his symptoms.

In June 1996, the Board remanded the veteran's claim for 
further development.  Specifically, the Board noted that the 
most recent VA examination of the veteran's spine was 
conducted in January 1992, and that the veteran had alleged a 
significant worsening of his back disability since that time.  
The Board then determined that new VA examinations were 
required to determine the current nature and severity of the 
veteran's lumbosacral strain.  Therefore, the Board remanded 
the veteran's increased rating claim with instructions to the 
RO to schedule the veteran for current neurologic and 
orthopedic examinations. 

In response, the veteran underwent VA neurologic and 
orthopedic examinations in October 1996.  At the time of the 
VA neurologic examination, the veteran complained of low back 
pain with occasional radiation of the pain down the back of 
his legs.  He did not complain of any tingling, numbness, or 
paresthesias involving the upper or lower extremities.  He 
reported that his back pain was aggravated by prolonged 
standing or bending forward.  He also stated that he was 
participating in a physical therapy and rehabilitation 
program for his back pain.

On physical examination, there was no obvious tenderness in 
the low back, and strength in the upper and lower extremities 
was grade 5.  Straight leg raising was minimally restricted 
on both sides.  Deep tendon reflexes were 2+ and symmetric, 
and sensory system examination was normal.  There was no 
evidence of muscle atrophy, reflex changes, sensory findings, 
or specific root or nerve distribution.  The examiner's 
diagnostic impression was as follows:

[The veteran] had a back injury in 1969.  
He currently experiences chronic low back 
pain and occasional radiation of the pain 
down his legs.  On his neurologic 
evaluation, there is no evidence of 
myelopathy.  There are no clinical signs 
of radiculopathy or Plexopathy or 
neuropathy.  [The veteran] has evidence 
of chronic lumbosacral strain that is 
resulting in chronic low back pain.  He 
has had imaging studies performed in the 
past which did not reveal any evidence of 
disc protrusion or cord compression.  
Clinically, there is no evidence of 
myelopathy or radiculopathy.

At the time of the veteran's VA orthopedic examination, he 
complained of low back pain which radiated down both lower 
extremities to his ankles.  He stated that he had been told 
that he had a bulging disc, and that he took medication and 
underwent physical therapy twice weekly.  He indicated that 
he worked as a Machine Technician, which was a sedentary job, 
and that he had lost no time from work.  He stated that he 
had been advised by physicians that he should not lift more 
than 50 pounds.  He indicated that he had lost some time from 
work, but not much.

On physical examination, a slight degree of spasm was 
detected in the paraspinal muscles of the lumbar spine 
bilaterally.  He was able to walk on his heels without 
difficulty, and was able to walk a minimal degree on his toes 
without difficulty.  Range of motion testing of the 
lumbosacral spine revealed flexion forward to 45 degrees, 
extension backward to 20 degrees, lateral flexion to the left 
and right to 30 degrees, and rotation to the left and right 
to 50 degrees.  A moderate degree of pain was elicited with 
these movements.  Deep tendon reflexes in the lower 
extremities were active and equal bilaterally.   Sensory 
testing revealed the dorsal aspect of both feet to be dull to 
pin prick.  He was able to straighten both knees in a sitting 
position without difficulty.  The examiner noted that a 
previous CAT scan in February 1993 had shown mild disc 
bulging at the level of L2, L3, and L4-L5, with no evidence 
of herniated nucleus pulposus, while an x-ray performed in 
April 1991 revealed spondylolisthesis at the level of L5-S1 
with narrowed disc space.  The examiner rendered a diagnosis 
of lumbosacral strain and spondylolisthesis at L5-S1.

In December 1998, the Board again remanded the veteran's 
claim to the RO for further development.  Specifically, the 
Board noted that while the did undergo VA orthopedic and 
neurologic examinations in October 1996, as required by the 
Board's previous remand, it was apparent from the examination 
reports that the veteran's claims file and other medical 
records had not been made available to the examiners for 
their review in conducting their examinations.  Since the 
Board had specifically requested that the claims folder be 
made available to and be reviewed by the examiners prior to 
the examinations, and that the examiners review the veteran's 
medical history and elicit, from the record and from the 
veteran, when his neurological symptoms first appeared, the 
Board determined that the October 1996 VA examinations did 
not reflect full compliance with the Board's previous 
instructions, and, therefore, were inadequate for rating 
purposes.  In addition, the Board noted that the examiners 
had not commented on whether the joint in question exhibited 
any weakened movement, excess fatigability, or 
incoordination, or whether pain could significantly limit 
functional ability during flare-ups or when the joint was 
used repeatedly over a period of time, as contemplated by 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board therefore instructed the RO to schedule 
the veteran for new VA orthopedic and neurologic 
examinations.  The Board indicated that the examiners should 
review the veteran's claims folder prior to evaluating the 
veteran, and should comment on any functional loss due to 
weakened movement, excess fatigability, incoordination, or 
pain on use, with such problems expressed in terms of 
additional range-of-motion loss.

Therefore, in August 1999 the veteran underwent the requested 
VA neurological and orthopedic examinations.  At the time of 
the neurological examination, the examiner specifically noted 
that he had reviewed the veteran's claims file.  The examiner 
summarized the history of the veteran's low back problems, 
beginning in 1969, and extending until the present.  The 
examiner stated that he could find no evidence of any brain 
or spinal cord injury, despite the veteran's report that such 
an injury was the cause for his hospitalization and paralysis 
of his lower extremities in service.  The veteran stated that 
he had never had any investigation of his brain or spinal 
cord per se.  The examiner diagnosed no evidence of 
pathology, either by history, that one can detect on his 
chart, nor by physical examination.

This same examiner also conducted an orthopedic examination 
that same day, again noting that he had reviewed the medical 
records contained in the veteran's claims file.  In reviewing 
the history of the veteran's low back problems, the examiner 
noted that the initial x-rays of the veteran's low back were 
all negative.  However, CAT scans and x-rays in 1991 showed 
first degree spondylolisthesis at L5-S1 with narrowing of the 
disc space.  He also had a CAT scan of the lumbar spine in 
1991 which showed diffuse disc bulges at L3, L4, and L4-L5, 
which were causing effacement of the anterior aspect of the 
thecal sac.  In 1993, a CAT scan showed a mild disc bulge, 
while a CAT scan in 1996 showed annular disc bulge at L4, L5, 
and L5-S1.  At the time of the current examination, the 
veteran complained of pain, weakness, stiffness and 
occasional fatigability and lack of endurance.  He reported 
flare-ups of his back condition which occurred three to four 
times per week, and which lasted anywhere from 15 to 20 
minutes.  He stated that during these flare-ups, he had 95 
percent increased severity of pain and 90 percent increased 
functional impairment.  He indicated that he did not know 
what precipitated there flare-ups, but that they were 
alleviated by rest.  The veteran reported that he currently 
worked as a technician, and that if he happened to have a 
flare-up of his pain while at work, he stopped work for 15 to 
20 minutes and the pain subsided.  He also indicated that he 
could not lift anything weighing more than 25 pounds.  He 
again repeated that his primary back problem was the pain 
which occurred three to four times per week for 15 to 20 
minutes per episode.

On physical examination, the musculature of the veteran's 
back was normal, and there was no tenderness to percussion 
over the spine.  Range of motion testing revealed full 
flexion forward to 90 degrees, although the veteran 
straightened his back with some visual evidence of 
discomfort.  Extension backward was to 30 degrees, lateral 
flexion to the left and right was to 30 degrees, and rotation 
to the left and right was to 35 degrees.  The veteran had no 
pain on straight leg raising, although he did have some pain 
in the low back with abduction and adduction of the hips.  He 
was noted to have diminished deep tendon reflexes in both 
lower extremities.  The examiner diagnosed annular disc bulge 
at L4, L5, and L5-S1, as indicated by the most recent CAT 
scan of the lumbar spine.

The veteran's claims file also contains numerous VA 
outpatient treatment notes dated throughout the 1990's.  
These notes indicate ongoing complaints of low back pain, 
with the use of prescribed medications, a TENS unit, and 
physical therapy exercises as treatment for this pain.  
Contained in these notes is the report of a VA x-ray 
conducted in January 1993, the results of which were said to 
indicate mild posterior L4-L5 disc space narrowing and 
minimal degenerative disc disease.  The veteran also 
underwent a VA CAT scan in February 1993, the results of 
which indicated mild disc bulging of an annulus fibrosis at 
the L2, L3, and L4-L5 levels.  However, there was no evidence 
of a herniated nucleus pulposus.  Also of note is a treatment 
note dated in August 1996, at which time the veteran 
complained of back pain, with radiation down into his legs.  
Examination revealed a normal gait, normal toe walking, and 
normal heel walking, with negative straight leg raising on 
the right and left.  There was some pain with lateral 
bending.  The examiner diagnosed degenerative joint disease 
and chronic back pain, and indicated that the veteran would 
be scheduled with neurosurgery in September 1996.  However, a 
medical record report dated in October 1996 indicate that the 
neurosurgery appointment at the Buffalo VAMC had been 
canceled so that the veteran could see a particular 
neurologist at the Rochester VAMC.  The Board observes that 
the veteran was seen by this neurologist for a VA 
neurological examination in October 1996, at which time 
examination revealed no evidence of any myelopathy, 
radiculopathy, or neuropathy, as noted above.  He 
subsequently complained of back pain in February 1997, at 
which time examination revealed no pain to palpation of 
spine, a full range of motion of all extremities, full 
strength, and knee and ankle jerks at 1+.  The examiner 
diagnosed back pain.

The veteran's chronic lumbosacral strain has been evaluated 
as 20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295.  As this evaluation has 
been in place for at least 20 years, it is protected from 
ever being reduced due to the provisions of 38 U.S.C.A. § 110 
(West 1991).  See also 38 C.F.R. § 3.951 (2000).  Pursuant to 
this code section, a 20 percent evaluation is warranted for 
lumbosacral strain which is manifested by muscle spasm on 
extreme forward bending and a loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating is 
warranted when such lumbosacral strain is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A review of the evidence detailed above reveals that the 
veteran's lumbosacral strain is manifested primarily by 
persistent but intermittent low back pain on motion, with 
flare-ups of pain, lasting from 15 to 20 minutes, three or 
four times per week.  He has also been found on at least one 
occasion to exhibit slight muscle spasm of the paraspinal 
muscles.  The evidence does not show that the veteran suffers 
from a loss of lateral spine motion, unilateral, in the 
standing position.  On the contrary, examinations have 
repeatedly shown that the veteran's lateral spine motion is, 
at best, only slightly limited.  However, the veteran has 
complained of occasional weakness, stiffness, fatigability 
and lack of endurance, as well as flare-ups of pain three or 
four times per week, particularly after prolonged standing or 
bending forward.  Such symptoms would undoubtedly result in 
some functional loss in addition to that which has 
objectively been demonstrated, and which the Board must 
consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The Board notes that while 
examinations have not confirmed the veteran's complaints of 
weakness or stiffness, the veteran was noted to show visual 
evidence of discomfort on forward bending, as well as on hip 
abduction and adduction.  The Board also finds that the 
veteran's subjective reports of fatigability and lack of 
endurance are credible, given his reports of flare-ups three 
to four times per week, which require him to rest for 15 to 
20 minutes.  The Board therefore finds that despite the lack 
of evidence of loss of lateral spine motion, the objective 
evidence of slight muscle spasm, when viewed in conjunction 
with the veteran's credible reports of fatigability, lack of 
endurance, and pain on forward flexion, and flare-ups several 
times per week, establishes that the veteran's lumbosacral 
strain disorder more closely approximates the level of 
severity contemplated by a 20 percent rating under DC 5295.

However, the evidence does not demonstrate that the veteran's 
low back disorder is of such severity as to warrant a 40 
percent rating under DC 5295.  In this regard, there is no 
evidence of record which indicates that the veteran has ever 
been found to exhibit listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, loss of lateral 
motion with osteoarthritic changes, or abnormal mobility on 
forced motion.  Furthermore, the veteran has not been shown 
to suffer from marked limitation of forward bending in 
standing position.  On the contrary, the most recent range of 
motion testing, conducted in August 1999, reportedly revealed 
"full flexion to 90 degrees."  The Board acknowledges that 
a lumbosacral spine x-ray taken in January 1993 did show some 
evidence of mild posterior L4-L5 disc space narrowing.  
However, since the veteran has not been found to suffer from 
any of the other criteria for this rating, an increased 
rating to 40 percent under DC 5295 is not warranted by the 
evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  In this regard, the Board has considered the 
application of DC 5292, pursuant to which the severity of 
limitation of lumbar spine motion is evaluated.  Under this 
code, a 40 percent rating is warranted for severe limitation 
of lumbar spine motion.  However, as the veteran's lumbar 
spine motion has repeatedly been found to nearly full, with 
no more than slight limitation of some movements on 
examination, a 40 percent rating under this code is clearly 
not warranted.  Furthermore, the evidence does not show that 
the veteran has been diagnosed with either residuals of a 
fracture of the vertebra, as contemplated by DC 5285 or 
severe intervertebral disc syndrome with recurrent attacks 
with intermittent relief, as contemplated by DC 5293, for an 
evaluation in excess of the currently assigned 20 percent.  
Finally, the Board notes that while the veteran has reported 
that his low back pain radiates down into his legs on 
occasion, repeated neurological examination and testing has 
failed to reveal any evidence of myelopathy, radiculopathy, 
plexopathy, neuropathy, or any other neurologic impairment.  
Thus, an evaluation under any of those codes pursuant to 
which the severity of nerve impairment is evaluated is not 
warranted in this case.

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's service-
connected lumbosacral strain.  The Board notes that the RO 
explicitly considered the application of an extra-schedular 
rating, but determined that such a rating was not warranted.  
The Board would point out that its determination of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  However, the Board further 
finds that the nature of the veteran's low back disorder is 
neither unusual nor exceptional in nature, and it has not 
been shown to markedly interfere with employment or require 
frequent inpatient care so as to render impractical the 
application of regular schedular standards.  Hence, a grant 
of an increased evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.

As a final matter, the Board acknowledges the contentions by 
the veteran's representative, as set forth in the Informal 
Hearing Presentation dated in April 2001, that the August 
1999 VA neurological and orthopedic examinations are not in 
compliance with the terms of the Board's December 1998 
remand, and that the veteran's claim should be returned to 
the RO for further action.  The Board shall address each of 
the representative's contentions in turn.

First, the veteran's representative maintains that the 
Board's December 1998 remand directed the RO to schedule the 
veteran for "an orthopedic examination with a board-
certified orthopedic surgeon" as well as "an examination 
with a board-certified neurologist."  He asserts that the 
examinations were inadequate in that they were not 
specifically conducted by board-certified specialists, and 
because the two examinations were both conducted by the same 
physician.  However, a review of the text of the Board's 
December 1998 remand does not indicate that the Board 
required that the examiner(s) be board-certified.  On the 
contrary, the Board simply directed the RO to schedule the 
veteran for "special VA orthopedic and neurologic 
examinations," without specifying either the type of 
examiner or the credentials of the examiner.  Furthermore, 
the Board did not ask that each examination be conducted by a 
separate examiner, as asserted by the veteran's 
representative.

Second, the veteran's representative asserts that the most 
recent CAT scan of record was conducted in November 1996, and 
that it was error for the examiner who performed the August 
1999 examinations not to request a more current CAT scan.  
However, the Board did not require that the examiner(s) 
request a new CAT scan, but rather stated that "all 
indicated tests, to include current X-ray study or 
computerized [sic] tomography study, should be accomplished 
if medically appropriate."  (emphasis added).  Since the 
examiner stated that he had reviewed the Board's remand prior 
to conducting his examination, it would appear that he 
considered that the November 1996 CAT scan was sufficient for 
current evaluations purposes, and thus believed that a new 
study was not "medically appropriate" in making his 
determination.  The Board defers to the examiner's medical 
judgment in making this medical decision and finds the 
examination sufficient to evaluate the veteran's claim for an 
increased rating.

The veteran's representative noted that the examiner reported 
that the veteran was employed as a technician, but that the 
type of technician was not noted in the examination report.  
As a result, "it is not known whether or not the veteran's 
employment is sedentary."  However, as acknowledged by the 
veteran's representative in this same paragraph, the examiner 
stated that he had reviewed the veteran's entire claims 
folder.  The Board notes that the previous VA examination 
report, dated in October 1996, recorded the veteran's 
statements that he was employed as a "Machine Technician," 
and that "his work was sedentary."  As this examination 
report was included in the veteran's claims file at the time 
the examiner performed his August 1999 review, and indeed was 
referenced by the examiner, the Board finds that this 
examiner was adequately apprised as to the both the type of 
technician the veteran was employed as and the nature of the 
veteran's work in that position.

In addition, the veteran's representative stated that the 
examiner's failure to reconcile previous conflicting 
neurologic pathology, as contained in the veteran's claims 
file, constitutes a basis for a Board remand.  However, the 
Board notes that the terms of the Board's remand "requested 
that these findings be reconciled in regard to whether the 
veteran currently has neurologic pathology that is related to 
his service connected lumbosacral strain." (emphasis added).  
In his August 1999 neurological report, the examiner 
explicitly determined that the veteran had "no evidence of 
pathology, either by history, that one can detect on his 
chart, nor by physical examination."  The Board thus finds 
that the examiner's determination constitutes the required 
reconciliation, since, as instructed by the Board, the 
examiner determined whether the veteran was suffering from 
any current neurologic pathology.

Finally, the veteran's representative noted that the Board's 
December 1998 remand requested that the examiner indicate 
what the normal range of motion was for the back, but that 
the examiner did not provide this information.  A review of 
the examination reports reveals that the examiner did not 
list the normal range of motion for the back.  However, he 
did state that the veteran had "full flexion to 90 
degrees," thus indicating that 90 degrees of flexion forward 
was normal.  Furthermore, the Board observes that the normal 
ranges of lumbar spine motion are not determinative in this 
case, since a higher, 40 percent rating under DC 5295 
requires that many criteria be present which do not involve 
limitation of lumbar spine motion.

Therefore, the Board finds that the examiner's August 1999 
examination reports are in substantial compliance with the 
Board's December 1998 remand order, and that a remand 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998) is not 
required.









ORDER

A disability rating in excess of 20 percent for the veteran's 
lumbosacral strain is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

